             Case 2:18-cr-00422-SMB Document 1210 Filed 08/10/21 Page 1 of 3



1    James C. Grant (admitted pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
2
     920 5th Ave., Suite 3300
3    Seattle, Washington 98104
     Telephone: (206) 622-3150
4    Facsimile: (206) 757-7700
5    Email:       jamesgrant@dwt.com

6    Robert Corn-Revere (admitted pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
7    1301 K St. N.W., Suite 500
8    Washington, D.C. 20005
     Telephone: (202) 973-4200
9    Facsimile: (202) 973-4499
     Email:       bobcornrevere@dwt.com
10

11
                         IN THE UNITED STATES DISTRICT COURT
12
                               FOR THE DISTRICT OF ARIZONA
13

14   United States of America,                    Case No. 2:18-cr-00422-PHX-SMB

15                            Plaintiff,          NOTICE OF WITHDRAWAL
                                                  OF COUNSEL
16      v.
17   Michael Lacey, et al.,
18
                              Defendants.
19
20           Pursuant to LRCrim 57.14 and LRCiv 83.3, Davis Wright Tremaine LLP
21   (“DWT”) hereby provides notice that, on August 5, 2021, the Court entered an order
22   allowing the firm and attorneys James C. Grant, Robert L. Corn-Revere, and Ronald G.
23   London to withdraw as counsel of record for Defendants Michael Lacey and James
24   Larkin in above-entitled action. Mr. Larkin will continue to be represented in this matter
25   by Bienert Katzman Littrell Williams LLP. Mr. Lacey will continue to be represented in
26   this matter by Lipsitz Green Scime Cambria LLP. Mr. Larkin and Mr. Lacey may be
27   contacted through their respective continuing counsel of record.
28
                                              1
                              NOTICE OF WITHDRAWAL OF COUNSEL
     Case 2:18-cr-00422-SMB Document 1210 Filed 08/10/21 Page 2 of 3



1    DATED this 10th day of August, 2021.
2                                   DAVIS WRIGHT TREMAINE LLP
3

4
                                    James C. Grant
5

6

7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                    2
                     NOTICE OF WITHDRAWAL OF COUNSEL
          Case 2:18-cr-00422-SMB Document 1210 Filed 08/10/21 Page 3 of 3



1                                CERTIFICATE OF SERVICE
2          I hereby certify that on August 10, 2021, a true and correct copy of the foregoing
3    document was electronically filed with the Clerk of the United States District Court of
4    the District of Arizona by using the CM/ECF system, and that service will be
5    accomplished by the CM/ECF system to all counsel of record.
6                                             s/ James C. Grant
                                              James C. Grant
7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                              3
                             NOTICE OF WITHDRAWAL OF COUNSEL
